Citation Nr: 0109259	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
rectum.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This appeal arises from a rating decision of June 1999 from 
the Buffalo, New York, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no evidence of adenocarcinoma of the rectum 
during the veteran's active military service or within one 
year after his separation from active service.

3.  The veteran served in Vietnam during the Vietnam era.

4.  The veteran was diagnosed with adenocarcinoma of the 
rectum in 1998.

5.  There is no competent evidence in the record which shows 
that the adenocarcinoma of the rectum was caused by exposure 
to Agent Orange. 


CONCLUSION OF LAW

Adenocarcinoma of the rectum was not incurred during service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
1991 & Supp. 2000); Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The report of medical examination, dated in January 1969 for 
separation from service, does not show any abnormality of the 
anus and/or rectum.  

The DD-214 shows the veteran was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.

An April 1969 Department of Veterans Affairs (VA) examination 
report notes that external rectal examination was normal.  No 
colorectal disorder or diagnosis of carcinoma was reported.

November 1996 and January 1998 private operative reports note 
transrectal ultrasounds of the prostate, and prostatic 
biopsies.

A September 1998 private operative report notes a transrectal 
ultrasound of the prostate and a prostatic biopsy.  The 
report also notes a questionable rectal lesion.  A September 
1998 statement from a private physician notes the veteran had 
a history of benign prostatic hypertrophy, but no malignant 
disease, as evidenced by biopsy.

An October 1998 private operative report notes an impression 
of rectal carcinoma with an otherwise negative colonoscopy.  
An October 1998 private pathology report notes diagnoses of 
well differentiated adenocarcinoma arising in a villous 
adenoma and villous adenoma with marked atypia.

The report of a November 1998 private CT (computed 
tomography) scan of the pelvis notes a rectal mass abutting 
the prostate.  A November 1998 operative report notes 
elevated prostate specific antigen, a rectal lesion, and 
biopsy proven cancer possibly invading the prostate.

November 1998 to April 1999 private medical record entries 
show treatment and follow up care for adenocarcinoma of the 
rectum.

A December 1998 private hospital discharge summary notes a 
final diagnosis of adenocarcinoma of the rectum, classifed as 
Duke's C.  A December 1998 operative report notes a 
postoperative diagnosis of adenocarcinoma of the rectum.

A January 1999 private medical assessment shows 
adenocarcinoma of the rectum, stage pending letter.

A March 1999 private medical record notes the veteran had a 
well to moderately differentiated adenocarcinoma of the 
rectum.  Private medical records, dated from March to April 
1999, note radiation treatment.  

A May 1999 private physician's statement notes, in pertinent 
part, that a well to moderately differentiated adenocarcinoma 
of the rectum was detected in December 1998.

The veteran presented testimony at a hearing at the RO in 
February 2000.  He testified that he believed he was exposed 
to Agent Orange in Vietnam.  He indicated his cancer was 
first discovered in October 1998.  The Hearing Officer 
advised the veteran that none of the medical evidence that 
had been received showed a relationship between service and 
Agent Orange exposure and the development of his cancer.  The 
Hearing Officer also advised that veteran that he should 
submit evidence to show that his cancer was related to 
service or Agent Orange.  The veteran's representative 
indicated he would attempt to get an opinion as to the 
relationship between the veteran's carcinoma and Agent 
Orange/service.

Analysis

Initially, the Board of Veterans' Appeals (Board) notes that, 
during the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, as 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This 
new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims, and is applicable to claims pending at the time of 
its enactment, including the present claim before the Board.  
See generally Holliday v. Principi, ___ Vet.App. ___, No. 99-
1788 (Feb. 22, 2001).  Accordingly, the Board must assess 
whether the development of the veteran's claim and appeal has 
been sufficient to meet the enhanced notice and development 
obligations embodied in the VCAA.

The veteran's service medical records are in the claims file, 
and are silent for any evidence of the claimed disorder 
during his active military service.  The veteran was provided 
a VA examination within one year of his separation from 
active service.  Records and/or responses from all of the 
private physicians whom he identified as part of his claim 
have been received.  In the August 1999 statement of the 
case, the RO advised the veteran that his type of cancer is 
not a disease which is associated, under current law, with 
exposure to Agent Orange; that the condition was not 
manifested during service, and there was no evidence of 
carcinoma within one year of his separation from service.

In addition, the April 2000 supplemental statement of the 
case advised the veteran that colorectal cancer was not 
presumed to be caused by Agent Orange exposure.  The 
veteran's representative indicated at the hearing that he 
would attempt to obtain an opinion concerning the 
relationship between the veteran's cancer and Agent Orange 
exposure.  In an April 2000 routing and transmittal slip, the 
representative indicated that no further evidence would be 
submitted, and that the Hearing Officer should proceed to 
render a decision.  The veteran has not identified any 
specific additional evidence relevant to his claim that has 
not already been sought and associated with the claims file.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by law have been satisfied in 
this case, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103 and 5103A).

The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development as 
to the issue on appeal.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet.App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (Supp. 2000); 38 C.F.R. § 3.303(a) 
(2000).  The disease entity must be identified and shown to 
be chronic during service, or, in the absence of chronicity 
in service, continuity of symptomatology following service is 
required.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. . ."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, where a veteran served continuously in active 
military service for ninety (90) days or more, and a 
malignant tumor becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309(a) (2000).  

If a veteran served in Vietnam and develops one of the 
diseases associated with herbicide exposure, exposure to the 
herbicide agent during active military, naval, or air service, 
is presumed.  The following diseases shall be service-
connected, even though there is no record of such disease 
during service:  Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. §§ 1113, 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (2000). 

The term "soft tissue sarcoma" includes:  Adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2000).

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2000). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 
(1999).  See also 66 Fed. Reg. 2,376-80 (Jan. 11, 2001) 
(proposing to add Type 2 diabetes to the list of diseases 
subject to the presumption).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  See Boyer, supra.  

In this case, the service medical records do not show any 
abnormality of the anus or rectum, or a diagnosis of 
carcinoma.  Therefore, there is no evidence of carcinoma of 
the rectum during service.  The medical evidence indicates 
the veteran was first noted with a rectal mass that was 
diagnosed as adenocarcinoma in 1998, almost 30 years after 
service.  Accordingly, service connection for adenocarcinoma 
of the rectum as incurred in service cannot be established.  
38 C.F.R. § 3.303(a), (b).  

The April 1969 VA examination report shows the external 
rectum was normal.  No colorectal disorder or diagnosis of 
carcinoma was reported.  As noted, the adenocarcinoma of the 
rectum was not diagnosed until almost 30 years after service.  
Accordingly, there is no evidence of carcinoma of the rectum 
being present within one year of separation from service.  
Therefore, service connection for adenocarcinoma of the 
rectum as being presumed to have been incurred in service 
cannot be established under 38 C.F.R. §§ 3.307, 3.309(a).  

The veteran testified before the Hearing Officer that he 
believed he was exposed to Agent Orange in Vietnam.  His DD-
214 indicates he served in Vietnam.  Exposure to Agent Orange 
is presumed where a veteran who served in Vietnam develops a 
disease that is associated with herbicide exposure.  The 
medical evidence shows that the veteran was diagnosed and 
treated for adenocarcinoma of the rectum in 1998.  However, 
adenocarcinoma of the rectum is not a disease that is 
associated with exposure to Agent Orange.

The Board notes that cancer of the prostate is associated 
with exposure to Agent Orange.  However, the medical evidence 
indicates only that the veteran had a history of benign 
prostatic hypertrophy, and has not been diagnosed with cancer 
of the prostate.  While the adenocarcinoma of the rectum was 
in the vicinity of the prostate, the medical evidence 
indicates the cancer merely abutted the prostate, and did not 
arise there.  Therefore, service connection for 
adenocarcinoma of the rectum as presumed to have been caused 
by exposure to Agent Orange during service in Vietnam may not 
be established.  38 C.F.R. §§ 3.307, 3.309(e).  See McCartt 
v. West, 12 Vet.App. 164, 168 (1999), wherein the Court 
stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element . . . where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  

As discussed above, service connection may also established 
with proof of actual causation.  Combee v. Brown, supra.  
However, while the veteran and his representative were 
advised at his hearing that evidence showing that his 
adenocarcinoma was caused by exposure to Agent Orange was 
necessary, no competent evidence has been received which 
shows that the rectal cancer was caused by exposure to Agent 
Orange.  Moreover, the credible evidence against an 
association between gastrointestinal tumors, including rectal 
cancer, and herbicide exposure outweighs the credible 
evidence for such an association.  See 64 Fed. Reg. 59,232, 
59,243 (1999).  Therefore, service connection for 
adenocarcinoma of the rectum as caused by Agent Orange 
exposure in service cannot be established.  38 C.F.R. 
§ 3.303(d).

Based upon the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for 
adenocarcinoma of the rectum.


ORDER

Entitlement to service connection for adenocarcinoma of the 
rectum is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

